UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-1769


EDDY R. BAILEY,

                  Plaintiff – Appellant,

          v.

OFFICER Y. MORENO,

                  Defendant – Appellee,

          and

THE CHRISTIAN BROADCASTING NETWORK; CHIEF CHRIS MITCHELL,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00129-RAJ-TEM)


Submitted:   October 31, 2013                 Decided:   November 22, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddy R. Bailey, Appellant Pro Se. David Drake Hudgins, Juliane
Corroon Miller, HUDGINS LAW FIRM, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eddy Bailey filed claims under 42 U.S.C. § 1983 (2006)

against the Christian Broadcasting Network, Inc. (“CBN”), and

two officers on its police force, Chief Christopher Mitchell and

Officer     Yahzin      Moreno         (collectively,            “Defendants”).               The

district       court    denied        relief       on    these      claims      against       all

Defendants, and Bailey appealed.                   In a prior appeal, we affirmed

the court’s judgment in favor of Defendants CBN and Mitchell, as

well as certain discovery orders.                        We vacated the judgment in

favor of Defendant Moreno and portions of the court’s pretrial

discovery      order,    and     we    remanded          to   the    district        court    for

further    consideration         of    those       discovery        issues.          Bailey    v.

Christian Broad. Network, 483 F. App’x 808 (4th Cir. 2012) (No.

11-2348) (unpublished).

            On remand, the magistrate judge issued a clarification

order, explaining the basis for his prior discovery rulings and

reissuing those rulings.               Over Bailey’s objections, the district

court adopted those rulings and reissued judgment in favor of

Moreno.        Bailey    now     appeals       the       court’s      remand     orders       and

judgment in favor of Moreno.                   For the reasons that follow, we

affirm.

            As    an    initial       matter,       we    address      the   scope      of    our

review    in     this   appeal.          “The       mandate         rule   is    a    specific

application of the law of the case doctrine” to cases that have

                                               2
been      remanded     on        appeal.          Volvo           Trademark         Holding

Aktiebolaget v. Clark Mach. Co. (“Volvo”), 510 F.3d 474, 481

(4th Cir. 2007).            The rule generally binds a lower court to

carry out a higher court’s mandate, prohibiting the lower court

from considering on remand matters decided or laid to rest by

the higher court.          United States v. Susi, 674 F.3d 278, 283 (4th

Cir. 2012) (internal quotation marks omitted); Doe v. Chao, 511

F.3d 461, 465 (4th Cir. 2007).

             Generally, where an issue could have been — but was

not — raised in an initial appeal, that issue is waived in the

initial    appeal    and    is   “not   remanded”          to    the    district     court.

Chao, 511 F.3d at 465.             Because a waived issue does not fall

within the scope of the appellate court’s mandate, the mandate

rule generally provides that “it is inappropriate to consider

[such an issue] on a second appeal following remand.”                                    Omni

Outdoor Adver., Inc. v. Columbia Outdoor Adver., Inc., 974 F.2d

502,   505   (4th    Cir.    1992);     see    also    Volvo,          510   F.3d   at    481

(“[U]nder the mandate rule[,] a remand proceeding is not the

occasion for raising new arguments or legal theories.”).                            We may

deviate      from    the     mandate       rule       in        limited,      exceptional

circumstances.       See United States v. Pileggi, 703 F.3d 675, 681-

82 (4th Cir. 2013) (describing exceptions to mandate rule).

             On   appeal,    Bailey     challenges         the     magistrate       judge’s

order requiring a protective order as a condition for compelling

                                           3
Defendants      to     provide    Bailey         with    the   address   of    a   witness.

Because      Bailey     did    not    raise      this    specific    challenge        in   his

original appeal, it falls outside the scope of the appellate

mandate.       Bailey does not identify any circumstance warranting

deviation from the mandate rule, and we have identified none.

Accordingly,         this     issue    is    barred       by   the   operation        of   the

mandate rule.

              Bailey next challenges the district court’s judgment

in favor of Moreno. *             He also challenges the district court’s

order on remand clarifying and reissuing the portions of the

discovery order (1) denying Bailey’s motion for an extension of

time to file requests for admission (“RFAs”) and deeming those

RFAs       admitted,     and     (2)     denying         his   request      for    specific

sanctions against Defendants Mitchell and Moreno for failure to

timely disclose a witness.                  Contrary to Bailey’s assertion, on

remand,      the     magistrate        judge      and    the    district      court    fully

complied      with     our    mandate       requiring      further    consideration          of

these      discovery     rulings.           We    have    reviewed    the     record       with

regard to these rulings and the court’s judgment in favor of


       *
       Because we vacated the district court’s judgment in favor
of Moreno pending the resolution of the discovery disputes on
remand, the judgment was reissued by the district court on
remand, and Bailey challenged this judgment both in his initial
appeal and the instant appeal, the judgment in favor of Moreno
is properly before us at this juncture.



                                                 4
Moreno and find no reversible error.                      Accordingly, we affirm

these   rulings        substantially      for       the   reasons    stated     by     the

district      court    and   the   magistrate         judge.        (E.D.   Va.      filed

Nov. 3,     2011   &    entered    Nov.    4,   2011;      Oct.     31,   2012;    filed

June 4, 2013 & entered June 5, 2013).

              Finally, Bailey challenges the district court’s order

on remand clarifying and reissuing the portions of the discovery

order limiting the scope of Dr. Reid’s testimony and striking

Bailey’s claims for financial damages.                      Because these issues

relate only to Bailey’s claims for damages, but the district

court properly concluded that none of the Defendants were liable

to Bailey, these remaining challenges are moot.

              Accordingly, we affirm the district court’s judgment.

We   deny     Bailey’s       motion     for     a     deposition      transcript       at

government expense.          We dispense with oral argument because the

facts   and    legal     contentions      are   adequately        presented       in   the

materials     before     this   court     and       argument   would      not   aid    the

decisional process.

                                                                                AFFIRMED




                                           5